PHILLIPS, Judge,
concurring in the result — dissenting in part.
I dissent to that part of the opinion herein overruling Sims v. State, Tex.Cr.App., 546 S.W.2d 296, wherein we held that a transcript of testimony certified by the trial judge as defendant’s “bill of exception” could be considered as a bill of exception even though it related to matters raised in a motion for new trial which had theretofore been overruled by operation of law. Though the question in Sims differs from the question here presented in that the transcript of evidence in this case is not specifically designated and approved as a “bill of exception” by the trial judge, nevertheless, said evidence and the matter raised thereby should be considered by this Court and Boykin v. State, 516 S.W.2d 946, should be overruled.
The trial judge’s conduct in Sims was correct; the trial judge in the instant case could correctly have granted appellant’s motion for new trial based on newly discovered evidence. In Hines v. State, Tex.Cr. App., 495 S.W.2d 252, the original motion for new trial was overruled 20 days after it was filed. The first amended motion was filed three months after sentence and notice of appeal and the second amended motion for new trial were filed over six months after sentence. The defendant there claimed newly discovered evidence in both of his amended motions. Although the trial court’s action in declining to hold a hearing on the amended motions for new trial was upheld by this Court, the Court also noted at page 255:
“While appellant is not asserting his claim in his appellate brief for the first time as was the case in Watkins [v. State, 438 S.W.2d 819], supra, his contention under the first and fifth grounds of error that the substance of his first and second amended motion should have been considered by the trial court is similar to the argument in Watkins, supra. The long delay in the filing of the amended motions is tantamount to placing the motions in the realm of Art. 40.09, V.A.C. C.P., Trial Procedure.” (Emphasis added)
Those parts of Art. 40.09, V.A.C.C.P., material to the issue herein are as follows:
“3. Statement of facts and other proceedings.
The record may include a transcription of all or any part of the proceedings shown by notes of the report to have occurred before, during or after the trial and same will constitute the statement of facts for the appeal. A transcription applicable to any proceedings occurring before or within a period of ninety days after notice of appeal shall be filed with the clerk for inclusion in the record not later than the end of such period.
4. Effect of transcription of reporter’s notes.
A transcription of the reporter’s notes when certified to by him and included in the record shall establish the occurrence and the existence of all testimony, argument, motions, pleas, objections, exceptions, court actions, refusals of the court to act and other events thereby shown and no further proof of the occurrence or *737existence of same shall be necessary on appeal.” (Emphasis added.)
The majority cannot point to any provision of our statutes that in any way attempts to provide or limit the consideration of the reporter’s transcription of evidence material to a cause that has been filed and approved as part of the record by the trial judge within the statutory deadline for filing.
Fentis v. State, Tex.Cr.App. (No. 51,361, decided May 26, 1976), also involved a late filed motion for new trial. The trial court’s action in declining to allow the defendant to present witnesses and thus refusing to entertain his late filed motion was upheld by this Court. However, Judge Odom made this interesting observation:
“It is apparent that the November 11 motion was late-filed, there being nothing in the record to reflect that the trial court ever extended the time for filing the same past October 3. Art. 40.05, V.A. C.C.P. Nevertheless, if the trial court had proceeded to conduct a hearing on the merits within twenty days after the motion was filed, such act would be construed as a finding of good cause for the late filing of the motion, see Art. 40.05, supra, and the question whether the trial court abused its discretion in overruling the motion would be properly presented for review.”
By analogy, the trial court’s action here in designating the transcription of the hearing on the motion for new trial as a bill of exception should be sufficient to place that transcription before this Court for review.
Furthermore, Art. 40.05, V.A.C.C.P. provides that, for good cause shown, the time for filing or amending a motion for new trial may be extended by the court. The action of the trial court in hearing evidence on a late filed motion for new trial should be held to constitute a finding of good cause for said late filing and that the trial court intended to, and did, extend the time therefor.
Matters presented to the trial court by evidence heard after the time for filing a motion for new trial but within the statutory permissible period for filing transcriptions of a court reporter’s notes will generally be those matters of constitutional dimension, as in Sims, and the arbitrary refusal of this Court to consider these matters will generally result in a needless duplication of the same hearing through habeas corpus proceeding.
This Court has often spoken against requiring the doing of a “useless thing”. In Smith v. State, Tex.Cr.App., 486 S.W.2d 374, the defendant filed a habeas corpus writ attacking his prior conviction while the cause was on appeal. The trial court found that relief should be granted. This Court noted: “Under the circumstances of this case, we have concluded it would be a useless thing to require a separate proceeding after the appeal had become final.”
Similarly, in Ramirez v. State, Tex.Cr.App., 486 S.W.2d 373, an appeal from an order revoking probation, the defendant also filed a habeas corpus writ which attacked the conviction upon which his probation had been revoked. Although the relief granted in Ramirez was contrary to this Court’s usual procedure, the defendant was not required to file a separate writ of habe-as corpus because of this Court’s abhorrence of compelling useless things. At page 374, this Court discussed its result:
“Ordinarily, collateral attacks are not permitted on the original conviction upon which probation has been revoked, but in the present case it has been shown that under the decisions of the United States Supreme Court the appellant was denied the right to counsel. To require a separate habeas corpus proceeding to attack such conviction would be to require a useless thing.”
In addition to voicing objection to compelling a “useless thing”, this Court has often stressed the importance of judicial economy. In Davis v. State, Tex.Cr.App., 529 S.W.2d 547, the majority held that a hearing conducted on a motion for new trial, held approximately two months after the filing of the motion and pronouncement of sentence, was unauthorized and could not *738be considered by this Court. Disagreeing with that result, Judge Onion noted:
“Unlike the majority, I would not hesitate to consider the testimony developed at the hearing in the trial court while it still had jurisdiction of the case. See Art. 40.09, V.A.C.C.P. While the majority may be technically correct, if the hearing was on motion for new trial filed two months earlier, I think we spin judicial wheels unnecessarily when the majority suggests that appellant go back to the trial court for possible collateral attack upon the conviction relating to the effective assistance of counsel in order to bring back to this Court the very same testimony which is now in the record before us . The lack of finality of a criminal judgment is an ever increasing problem of the courts of this country and our procedure should be flexible enough to put to rest questions raised on appeal once and for all rather than relying on procedural technicalities relating to motions for new trial to side step questions while suggesting the question can be raised again by collateral attack which will again consume the time of the trial court and of this Court at great and additional expense to the tax payers where the appellants are indigent. No judicial economy is here involved.”
The majority’s decision today is not only unsupported by valid cause or reason, but is direct violation of the letter and spirit of Art. 44.23, V.A.C.C.P., which provides that no affirmance or reversal shall be determined on mere technicalities or on technical errors in the preparation and filing of the record on appeal.
ROBERTS, J., joins.